Case: 12-51180       Document: 00512362548         Page: 1     Date Filed: 09/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 4, 2013
                                     No. 12-51180
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

LUIS GONZALEZ,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 1:12-CR-84-9




Before JOLLY, JONES, and SMITH, Circuit Judges.
PER CURIAM:*


       Luis Gonzalez pleaded guilty of conspiracy to possess with the intent to
distribute five kilograms or more of cocaine. In his plea agreement, Gonzalez

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51180     Document: 00512362548      Page: 2   Date Filed: 09/04/2013

                                  No. 12-51180

waived the right to appeal or collaterally attack, on any ground, his conviction
or sentence, except that he retained the right to appeal a sentence that exceeded
the statutory maximum and to raise, in a collateral proceeding, a claim based on
ineffective assistance of counsel (“IAC”) or prosecutorial misconduct. The district
court sentenced Gonzalez to 324 months in prison, which was within the guide-
line range and below the maximum authorized by statute.
      On appeal, Gonzalez contends, on various grounds, that his trial counsel
rendered IAC, and he claims the district court erroneously calculated the
amount of drugs for which he was responsible for purposes of sentencing and
improperly assessed a leadership-role enhancement under United States Sen-
tencing Guilelines § 3B1.1(a). The government states that it seeks to enforce the
appeal waiver. The validity of an appeal waiver is a question of law that we
review de novo. United States v. Burns, 433 F.3d 442, 445 (5th Cir. 2005).
      The plain language of the plea agreement confirms that the waiver applies
to the claims raised in the instant appeal. See United States v. McKinney, 406
F.3d 744, 746 (5th Cir. 2005). Our review of the record indicates that Gonzalez
knowingly and voluntarily waived his right to appeal, because he indicated that
he had reviewed and understood the waiver and knew that he was waiving his
appellate rights pursuant to its terms. See id.
      Gonzalez contends that we should consider his IAC claim, because his
attorney’s ineffectiveness affected the validity of his guilty plea. We generally
decline to review IAC claims that are raised on direct appeal where the record
is insufficiently developed to allow the merits of the claims to be considered. See
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006); see also Massaro
v. United States, 538 U.S. 500, 502–06 (2003). The record is not adequately
developed to enable us to review Gonzalez’s IAC claim in the first instance, so
we decline to address it on direct appeal.
      The judgment is AFFIRMED.



                                        2